Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of County Court convicting him of violation of probation. He contends that the court improperly relied on hearsay testimony to sustain the charge that he had used alcohol. Defendant did not object to the hearsay testimony, however, and therefore has failed to preserve his present contention for our review (see, People v Gonzalez, 55 NY2d 887, 888). In any event, the testimony of the probation officer that defendant failed to report establishes a violation of that condition by a preponderance of the evidence, and competent proof of a violation of one of the conditions of probation is sufficient to sustain a court’s finding made pursuant to CPL 410.70 (3) (see, People v Raleigh, 184 AD2d 869, lv denied 80 NY2d 908). Finally, we reject the contention that the sentence is unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Fricano, J. — Violation of Probation.)
Present — Denman, P. J., Green, Hayes, Balio and Fallon, JJ.